Citation Nr: 0722576	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for chronic myeloid 
leukemia (CML), to include as due to exposure to herbicides 
and/or benzene.

2.  Entitlement to service connection for squamous cell 
carcinoma, to include as due to exposure to herbicides and/or 
benzene.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1966 to October 1969.  Records show he served in the Republic 
of Vietnam from July 1967 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, a February 2002 RO rating 
decision denied service connection for CML.  In September 
2002, the RO denied a claim of entitlement to service 
connection for squamous cell carcinoma and basal cell 
carcinoma.

In October 2004, the veteran and his wife appeared and 
testified via videoconference transmission before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. §§ 
7101(c), 7102 (West 2002).

In February 2005, the Board remanded these claims for 
additional evidentiary development.  Prior to returning this 
case to the Board, in a September 2006 rating decision, 
service connection for basal cell carcinoma was granted.  
That decision is considered a full grant of the benefits 
requested for basal cell carcinoma.  Accordingly, that claim 
is no longer before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive medical evidence of record does not 
demonstrate that CML and squamous cell carcinoma were present 
during active service nor that they were incurred as a result 
of herbicide and/or benzene exposure.


CONCLUSIONS OF LAW

1.  A present disability due to CML was not incurred in or 
aggravated by service nor as a result of herbicide and/or 
benzene exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A present disability due to squamous cell carcinoma was 
not incurred in or aggravated by service nor as a result of 
herbicide and/or benzene exposure. 
38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent VCAA notice letters to the veteran in May 2001 
and May 2002.  The letters provided notice of the evidence 
necessary to support his claims, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The letters satisfied the first three notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did 
not include the specific language of the fourth element.  

Although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The letters requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence; they also told him that he 
was responsible for ensuring that VA received such evidence.  
Therefore, the absence of this specific language in the VCAA 
letters did not prejudice him, and thus, this notice defect 
is harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  A 
September 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in May 2001 and 
May 2002, prior to the RO's initial decisions in February and 
September 2002, respectively.  There was a timing deficiency 
with regard to the September 2006 notice.  Inasmuch as the 
claims are being denied, and no effective date or rating are 
being set, the timing deficiency is not prejudicial.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
private medical records from Kingsport Hematology and 
Oncology, and Dr. Mader.  Several letters were also submitted 
from Dr. Mathews, the veteran's private treating oncologist.  
The veteran also submitted copies of Internet research 
material in support of his claims.  In addition, VA 
examinations and opinions were provided in June 2003 and 
April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported and adequately identified evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Governing Statutes and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.

Certain disorders, including chronic lymphocytic leukemia 
(CLL), associated with herbicide agent exposure in service 
may be presumed service connected.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 72 
Fed. Reg. 32395 (Jun. 12, 2007).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Legal Analysis

Records show the veteran received diagnoses of squamous cell 
carcinoma and CML in March and November 1999, respectively.  
He believes these conditions are related to his exposure to 
herbicides and benzene during active service.  His personnel 
records indicate he served in the Republic of Vietnam from 
July 1967 to June 1968.  Therefore, it is presumed that he 
was exposed to herbicide agents during this time period.  
According to a press release from the National Academy of 
Sciences (NAS), Agent Orange, Agent Blue, and Agent White 
were sprayed where he was stationed in the Central Highlands 
region of Vietnam.  Records show his military occupational 
specialty (MOS) was construction vehicle operator.  The 
veteran believes that exposure to benzene in diesel exhaust 
while working in this capacity may have contributed to his 
CML and squamous cell carcinoma 

As an initial matter, the Board notes that CML and squamous 
cell carcinoma are not among the enumerated diseases 
associated with herbicide agents for presumptive service 
connection.  See 38 C.F.R. § 3.309(e).  As noted above, this 
does not preclude the veteran from establishing service 
connection with proof of direct causation.  See Combee, 
supra. 

Regarding squamous cell carcinoma, in a May 2005 addendum to 
an April 2005 VA examination, Dr. Kaplon opined that he did 
not believe this disorder was related to exposure to 
herbicides and benzene in service.  In his April 2005 report 
Dr. Kaplon stated he had performed a Medline search, but was 
unable to find any articles linking squamous cell carcinoma 
to herbicides or benzene.  He stated he did find one article 
that indicated an increased risk of basal cell carcinoma in 
veterans exposed to Agent Orange.  As mentioned in the 
introduction section of this decision, service connection has 
been granted for the residuals of basal cell carcinoma.  

At the October 2004 hearing, the veteran said that his 
treating physician, Dr. Mader, told him that while he could 
not rule out exposure to benzene as a possible cause of his 
skin cancer he believed the cause was probably sun exposure.  
The available records from Dr. Mader are silent as to a 
possible etiology for the squamous cell carcinoma.

The veteran submitted copies of information apparently 
obtained from internet sources, including the Skin Cancer 
Foundation's website, which indicate that exposure to 
sunlight causes most cases of squamous cell carcinoma.  The 
Skin Cancer Foundation information noted that squamous cell 
carcinomas can occur when the skin has been injured or 
exposed to certain chemicals, such as arsenic and petroleum 
by-products.  The report is unclear, however, as to the 
medical or scientific rationale for this conclusion or to any 
specific relationship to petroleum by-products exposure. 

While the veteran may sincerely believe that his squamous 
cell carcinoma was incurred as a result of service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The 
only competent medical opinion of record as to this matter 
indicates the veteran's disorder is unrelated to herbicide 
and benzene exposure.  The Board finds the April 2005 VA 
opinion, as amended in May 2005, is persuasive.  Although 
information from the Skin Cancer Foundation is indicative of 
a positive relationship between squamous cell carcinomas and 
petroleum by-products, no rationale was provided for this 
conclusion and the report is considered to be of little 
probative value.  The medical opinion provided by VA in this 
case, however, is shown to have been based upon a thorough 
examination of the veteran and a review of the pertinent 
medical evidence including a medical literature search.  
There is no reason to doubt the competency of the examiner's 
opinion.  For these reasons, service connection for squamous 
cell carcinoma must be denied.

The evidence concerning the veteran's CML claim, however, is 
much more complex.  The record shows that his treating 
physician, Dr. Mathews, identified as an oncologist, has 
submitted statements supporting a relationship between the 
veteran's exposure to Agent Orange and benzene (diesel and 
gasoline fumes and exhaust) and his later development of CML 
(see letters dated January and June 2003 and May and October 
2006).  While Dr. Mathews has not cited any specific 
scientific studies or treatises in support of his opinion, he 
has stated that there was a "high likelihood" that the 
veteran's chemical exposure in Vietnam "may well have" 
contributed to his CML.  The physician requested that with 
known toxicity latency periods producing genetic mutations 
and chromosomal aberrations special consideration should be 
given in this case.  The opinions of Dr. Mathews as to such 
matters are considered to be competent and credible.

In support of his claims, the veteran also submitted pages 
from various internet source websites.  Documents from the 
Occupational Safety and Health Administration's (OSHA's) 
website indicate that diesel exhaust should be treated as a 
carcinogen.  The information does not indicate whether there 
has been a scientifically established link between exposure 
to diesel exhaust and CML.  Agency for Toxic Substances and 
Disease Registry's (ATSDR's) website information indicates 
that long-term benzene exposure can cause effects on bone 
marrow and can cause anemia and leukemia.  ATSDR considers 
long-term exposure to be 365 days or longer.  While this 
information may be considered competent it does not address 
the specific veteran or the specific medical disability at 
issue.  The veteran's opinions as to his interpretation of 
these reports is not considered to be competent medical 
evidence.

The veteran also submitted information from the website of an 
organization identified as Benzene AML Leukemia Lawsuits 
which noted that benzene exposure had been linked to all 
types of leukemia, apparently including CML.  The information 
cited a study performed by researchers at the University of 
North Carolina School of Public Health, but the specific 
details of this study were not provided.  Although vague 
reference was made to a university medical study, the Board 
finds the specific source of the information as to a 
relationship between benzene and CML is not shown to be a 
peer reviewed medical or scientific publication nor an 
otherwise recognized medical authority.  Therefore, this 
report is considered to be of little probative value.

The evidence of record also includes the opinions of two VA 
physicians.  These VA physicians have opined that they do not 
believe there is a relationship between the veteran's CML and 
exposure to herbicides and benzene during service.  A June 
2003 VA examiner, Dr. Karnad, spoke specifically as to 
benzene exposure.  He stated he reviewed the medical 
literature and noted that a positive correlation had been 
identified between benzene exposure and acute myeloid 
leukemia (ACL) but not to CML.  Dr. Karnad cited medical 
literature in support of his opinion, including reference to 
two specific studies that supported his conclusion.  

The April 2005 VA examiner, Dr. Kaplon, also stated he had 
performed a Medline search and did not find any convincing 
evidence linking CML to either herbicide or benzene exposure.  
In support of his opinion, the examiner provided six 
abstracts of articles published in scientific journals which 
indicate no significant correlation between CML and exposure 
to either benzene or herbicides.  

The Board notes VA recently issued a notice entitled "Health 
Outcomes not Associated with Exposure to Certain Herbicide 
Agents."  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  It was 
noted that based on an evaluation of the epidemiological 
evidence NAS had concluded there was inadequate or 
insufficient evidence to support an association with exposure 
to herbicides and leukemias other than CLL.  

In deciding this claim, however, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, may accept certain 
medical opinions over others.  See Madden, 125 F.3d at 1481.  
In this case, the medical evidence clearly establishes that 
the veteran has CML and there is no apparent dispute as to 
the specific leukemia disorder at issue.  The determinative 
matter for appellate review involves a disagreement between 
the competent medical evidence of record as to the 
relationship between the veteran's CML and his chemical 
exposure in service.  For the purpose of this determination, 
the Board finds the veteran's claims of chemical exposure in 
service, including Agent Orange and benzene, to be credible 
and that his belief as to the relationship between this 
exposure and his CML is sincere.

The Board finds, however, that the June 2003 and April 2005 
VA medical opinions finding the veteran's CML was not related 
to herbicide and benzene exposure during military service are 
persuasive.  These opinions are unequivocal and are shown to 
have been based upon a thorough review of the evidence of 
record, including the opinions of Dr. Mathews.  In addition, 
the examiners have referenced medical literature and 
information reviews in support of their opinions.  The Board 
notes that recent VA publication of research from the NAS in 
comments related to applicable regulations also appears to 
support the provided VA medical opinions.  While herbicide 
agents and benzene have been linked to many diseases, 
including CLL, the available medical and scientific evidence 
does not demonstrate a significant correlation between these 
chemicals and CML.  Therefore, the Board finds entitlement to 
service connection for CML must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.

ORDER

The claims for service connection for squamous cell carcinoma 
and CML are denied.


____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


